DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was received in parent Application No. 16/348,938, filed on 05/10/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/22 has been placed in the record and considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: S40 in FIG. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7, 9, 17 and 19 are objected to because “transmitted” should be changed to –transmitted--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,297,524 B2 (hereinafter “Na ‘524”).  As shown in the comparison table below claims 1-12 of Na ‘524 recite all of the limitations of claims 1 -11 and 17 of the instant application. 

Instant Application
‘524 patent
1.      A Base Station (BS) apparatus comprising: 

a non-transitory computer-readable memory to store instructions that, when executed by one or more processors of the BS apparatus, cause the BS apparatus to: 

receive, from a core network, a mapping rule in which at least one dedicated radio section Quality of Service (QoS) parameter is mapped to at least one QoS parameter applied to a service flow by the core network; 

store the mapping rule; 

identify, based on the mapping rule, a particular dedicated radio section QoS parameter of the at least one dedicated radio section QoS parameter mapped to a particular QoS parameter of the at least one QoS parameter, the particular QoS parameter being applied to a particular service flow for a packet to be transmitted to a terminal; and 


transmit the packet at a dedicated radio section QoS level by applying the identified particular dedicated radio section QoS parameter in packet transmission to the terminal.

A Base Station (BS) apparatus comprising: 

a non-transitory computer-readable memory to store instructions that, when executed by one or more processors of the BS apparatus, cause the BS apparatus to:

receive, from a core network, a mapping rule in which at least one dedicated radio section Quality of Service (QoS) parameter is mapped to at least one QoS parameter applied to a service flow by the core network;

store the mapping rule;

identify, based on the mapping rule, a particular dedicated radio section QoS parameter of the at least one dedicated radio section QoS parameter mapped to a particular QoS parameter of the at least one QoS parameter, the particular QoS parameter being applied to a particular service flow for a packet to be transmitted to a terminal; and


transmit the packet at a dedicated radio section QoS level by applying the identified particular dedicated radio section QoS parameter in packet transmission to the terminal,

wherein, when a particular QoS parameter having a service type of a non-guaranteed bit rate (Non-GBR) which does not guarantee a bandwidth is applied to one service flow, the mapping rule maps a dedicated radio section QoS parameter, respectively, to each QoS of content included in the one service flow.

2. The BS apparatus of claim 1, wherein a number of the at least one dedicated radio section QoS parameter is greater than a number of the at least one QoS parameter in the mapping rule.
2. The BS apparatus of claim 1, wherein a number of the at least one dedicated radio section QoS parameter is greater than a number of the at least one QoS parameter in the mapping rule.
3. The BS apparatus of claim 1, wherein two or more different QoS parameters are mapped to one dedicated radio section QoS parameter in the mapping rule.
3. The BS apparatus of claim 1, wherein two or more different QoS parameters are mapped to one dedicated radio section QoS parameter in the mapping rule.
4. The BS apparatus of claim 3, wherein the two or more different QoS parameters include QoS parameters which the core network applies to at least one of 

a communication service for periodically transmitting a small quantity of data equal to or less than a particular size, 

or an Internet of Things (loT) service.
4. The BS apparatus of claim 3, wherein the two or more different QoS parameters include QoS parameters which the core network applies to at least one of
a communication service for periodically transmitting a small quantity of data equal to or less than a particular size, or
an Internet of Things (IoT) service.
5. The BS apparatus of claim 1, wherein the instructions, when executed by the one or more processors of the BS apparatus, further cause the BS apparatus to: 

identify a QoS of content by identifying a differentiated services code point (DSCP) field for indicating a service quality type (DiffServ) in a header of the packet when a QoS parameter applied to the service flow is the single QoS parameter, and 


identify a dedicated radio section QoS parameter mapped to the identified QoS of the content in the mapping rule.
5. The BS apparatus of claim 1, wherein the instructions, when executed by the one or more processors of the BS apparatus, further cause the BS apparatus to:

identify a QoS of content by identifying a differentiated services code point (DSCP) field for indicating a service quality type (DiffServ) in a header of the packet when a QoS parameter applied to the service flow is the single QoS parameter, and


identify a dedicated radio section QoS parameter mapped to the identified QoS of the content in the mapping rule.
6. The BS apparatus of claim 1, wherein the instructions, when executed by the one or more processors of the BS apparatus, further cause the BS apparatus to cause a radio resource control (RRC) message including QoS control information for identifying the particular dedicated radio section QoS parameter to be transferred the terminal.
6. The BS apparatus of claim 1, wherein the instructions, when executed by the one or more processors of the BS apparatus, further cause the BS apparatus to cause a radio resource control (RRC) message including QoS control information for identifying the particular dedicated radio section QoS parameter to be transferred the terminal.
7. The BS apparatus of claim 1, wherein the instructions, when executed by the one or more processors of the BS apparatus, further cause the BS apparatus to cause the mapping rule to be transmitted to a target BS during a handover of the terminal to the target BS, 

so that a packet of the terminal forwarded from the BS apparatus to the target BS during the handover is tranmitted at a converted dedicated radio section QoS level based on the transmitted mapping rule from the BS apparatus.
7. The BS apparatus of claim 1, wherein the instructions, when executed by the one or more processors of the BS apparatus, further cause the BS apparatus to cause the mapping rule to be transmitted to a target BS during a handover of the terminal to the target BS,


wherein the target BS transmits a packet of the terminal and forwarded from the BS apparatus during the handover at a converted dedicated radio section QoS level based on the transmitted mapping rule from the BS apparatus.
8. The BS apparatus of claim 7, wherein, when the mapping rule used by the BS apparatus is transferred to the target BS during the handover of the terminal from the BS apparatus, the packet of the terminal forwarded from the BS apparatus during the handover to the target BS is transmitted at a converted dedicated radio section QoS level corresponding to the particular dedicated radio section QoS level based on the mapping rule transferred from the BS apparatus.
8. The BS apparatus of claim 7, wherein, when the mapping rule used by the BS apparatus is transferred to the target BS during the handover of the terminal from the BS apparatus, the target BS transmits the packet of the terminal forwarded from the BS apparatus during the handover at a converted dedicated radio section QoS level corresponding to the particular dedicated radio section QoS level based on the mapping rule transferred from the BS apparatus.
9. The BS apparatus of claim 8, wherein, when completion of transmission of the packet at the converted dedicated radio section QoS level and completion of the handover are identified, another packet is tranmitted from the target BS using a mapping rule stored by the target BS prior to the handover instead of the mapping rule transferred from the BS apparatus.
9. The BS apparatus of claim 8, wherein, when completion of transmission of the packet at the converted dedicated radio section QoS level and completion of the handover are identified, the target BS transmits another packet using a mapping rule stored by the target BS prior to the handover instead of the mapping rule transferred from the BS apparatus.
10. The BS apparatus of claim 1, wherein the instructions, when executed by the one or more processors of the BS apparatus, further cause the BS apparatus to cause packet number information for a service flow to be transmitted to a target BS during a handover of the terminal to the target BS, so that a packet number sequence for the service flow is maintained based on the packet number information at the target BS when a packet of the terminal forwarded from the BS apparatus during the handover is transmitted at a converted dedicated radio section QoS level which is different from that of the BS apparatus.
10. The BS apparatus of claim 1, wherein the instructions, when executed by the one or more processors of the BS apparatus, further cause the BS apparatus to cause packet number information for a service flow to be transmitted to a target BS during a handover of the terminal to the target BS, wherein the target BS maintains a packet number sequence for the service flow based on the packet number information when a packet of the terminal forwarded from the BS apparatus during the handover is transmitted at a converted dedicated radio section QoS level which is different from that of the BS apparatus.
11. A method of controlling a quality of service (QoS) in a radio section to a terminal, the method comprising: 

receiving, by a base station (BS) apparatus and from a core network, a mapping rule in which at least one dedicated radio section QoS parameter is mapped to at least one QoS parameter applied to a service flow by the core network;

storing, by the BS apparatus, the mapping rule; 

identifying, by the BS apparatus based on the mapping rule, a particular dedicated radio section QoS parameter of the at least one dedicated radio section QoS parameter mapped to a particular QoS parameter of the at least one QoS parameter, the particular QoS parameter being applied to a particular service flow for a packet to be transmitted to a terminal; and 

transmitting, by the BS apparatus, the packet at the particular dedicated radio section QoS level by applying the identified particular dedicated radio section QoS parameter in the packet transmission.
11. A method of controlling a quality of service (QoS) in a radio section to a terminal, the method comprising:

receiving, by a base station (BS) apparatus and from a core network, a mapping rule in which at least one dedicated radio section QoS parameter is mapped to at least one QoS parameter applied to a service flow by core network;

storing, by the BS apparatus, the mapping rule;


identifying, by the BS apparatus based on the mapping rule, a particular dedicated radio section QoS parameter of the at least one dedicated radio section QoS parameter mapped to a particular QoS parameter of the at least one QoS parameter, the particular QoS parameter being applied to a particular service flow for a packet to be transmitted to a terminal; and


transmitting, by the BS apparatus, the packet at the particular dedicated radio section QoS level by applying the identified particular dedicated radio section QoS parameter in the packet transmission,

wherein, when a particular QoS parameter having a service type of a non-guaranteed bit rate (Non-GBR) which does not guarantee a bandwidth is applied to one service flow, the mapping rule maps a corresponding dedicated radio section QoS parameter to each QoS of content included in the one service flow.
17. The method of claim 11, further comprising: 


transmitting, by the BS apparatus, the mapping rule to a target BS during a handover of the terminal to the target BS, 


so that a packet of the terminal forwarded from the BS apparatus to the target BS during the handover is tranmitted at a converted dedicated radio section QoS level based on the transmitted mapping rule from the BS apparatus.
12. The method of claim 11, further comprising:

transmitting, by the BS apparatus, the mapping rule to a target BS during a handover of the terminal to the target BS,
wherein the target BS transmits a packet of the terminal forwarded from the BS apparatus during the handover at a converted dedicated radio section QoS level determined based on the transmitted mapping rule from the BS apparatus.


Claims 11- 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 4 of U.S. patent No. 11/337,102 (hereinafter “Na ‘102) in view of Rastogi (US PG Pub 2016/0050653, hereinafter “Rastogi”). 
Claim 1 of Na ‘102, recites a method of controlling a quality of service (QoS) in a radio section, the method comprising: receiving, by a base station (BS) apparatus and from a core network, a mapping rule in which at least one dedicated radio section QoS parameter is mapped to at least one QoS parameter applied to a service flow by the core network; identifying, by the BS apparatus based on the mapping rule, a particular dedicated radio section QoS parameter of the at least one dedicated radio section QoS parameter mapped to a particular QoS parameter of the at least one QoS parameter, the particular QoS parameter being applied to a particular service flow for a packet; and transmitting, by the BS apparatus, the packet at the particular dedicated radio section QoS level by applying the identified particular dedicated radio section QoS parameter in the packet transmission.
	Claim 1 of Na ‘102 lacks "storing, by the BS apparatus, the mapping rule” and that the packet is “to be transmitted to a terminal”.  In analogous art, Rastogi teaches “storing, by the BS apparatus, the mapping rule” (¶ [0013] . . . the RAN notifies the core network of the detected congestion and provides metrics regarding the severity of the congestion. The core network responds by changing the communication parameters of data bearers and/or service data flows . . .; FIG. 1 and  ¶¶ [0021] – [0024], [0029] – [0036]; ¶ [0059] disclose that communication parameters are transmitted by the core network to the RAN, therefore the base station stores the mappings of service data flows to data bearers) and teaches that the packet is “to be transmitted to a terminal” (¶ [0077] discloses that the RAN (i.e. base station) communicates with mobile devices).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of claim 1 of Na ‘102  to include storing, by the BS apparatus, the mapping rule” and transmitting the packet to the terminal.  One would have been motivated to do so in order to control congestion in the RAN, which improves overall network performance.  (Rastogi ¶ [0013]).  
	Dependent claims 12 -14 are rejected over claims 2-4 of Na ‘102, respectively.  

Instant Application
‘102 patent
11. A method of controlling a quality of service (QoS) in a radio section to a terminal, the method comprising: 

receiving, by a base station (BS) apparatus and from a core network, a mapping rule in which at least one dedicated radio section QoS parameter is mapped to at least one QoS parameter applied to a service flow by the core network;


storing, by the BS apparatus, the mapping rule; 

identifying, by the BS apparatus based on the mapping rule, a particular dedicated radio section QoS parameter of the at least one dedicated radio section QoS parameter mapped to a particular QoS parameter of the at least one QoS parameter, the particular QoS parameter being applied to a particular service flow for a packet to be transmitted to a terminal; and 



transmitting, by the BS apparatus, the packet at the particular dedicated radio section QoS level by applying the identified particular dedicated radio section QoS parameter in the packet transmission.


















1. A method of controlling quality of service (QoS) of a radio section, the method comprising:


receiving, by a Base Station (BS) apparatus and from a core network, a mapping rule in which at least one dedicated radio section QoS parameter is mapped to at least one QoS parameter applied to service flows by the core network, the BS apparatus receiving the mapping rule before the BS receives a packet;





identifying, by the BS apparatus and based on receiving the packet, a specific QoS parameter, of the at least one QoS parameter, being applied to a specific service flow of the packet;

identifying, by the BS apparatus, a specific dedicated radio section QoS parameter, of the at least one dedicated radio section QoS parameter, mapped in the mapping rule to the specific QoS parameter being applied to the service flow of the packet; and

transmitting, by the BS apparatus, the packet in the radio section by applying the identified specific dedicated radio section QoS parameter.

12. The method of claim 11, wherein a number of the at least one dedicated radio section QoS parameter is greater than a number of the at least one QoS parameter in the mapping rule.
2. The method of claim 1, wherein a quantity of the at least one dedicated radio section QoS parameter is larger than a quantity of the at least one QoS parameter in the mapping rule.
13. The method of claim 11, wherein two or more different QoS parameters are mapped to one dedicated radio section QoS parameter in the mapping rule.
3. The method of claim 1, wherein two or more different QoS parameters, of the at least one dedicated radio section QoS parameter, are mapped to one dedicated radio section QoS parameter, of the at least one QoS parameter, in the mapping rule.
14. The method of claim 13, wherein the two or more different QoS parameters include QoS parameters which the core network applies to at least one of a communication service for periodically transmitting a small quantity of data equal to or less than a particular size, or an Internet of Things (loT) service.
4. The method of claim 3, wherein the two or more different QoS parameters are applied by the core network to a communication service for periodically transmitting an amount of data that is equal to or less than a particular size or an Internet of Things (IoT) service.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi (US PG Pub 2016/0050653, hereinafter “Rastogi”), in view of Wu et al. (US PG Pub 2019/0261211 A1, hereinafter “Wu”).
	Regarding claim 1, Rastogi (cited in Applicant’s IDS filed on 02/28/2022) teaches a Base Station (BS) apparatus FIG. 1 BS 108) comprising: a non-transitory computer-readable memory (FIG. 1 memory 146; ¶ [0075]) to store instructions that, when executed by one or more processors of the BS apparatus (¶ [0075]), cause the BS apparatus to:  receive, from a core network, a mapping rule in which at least one dedicated radio section Quality of Service (QoS) parameter is mapped to at least one QoS parameter applied to a service flow by the core network (¶ [0013] . . . the RAN notifies the core network of the detected congestion and provides metrics regarding the severity of the congestion. The core network responds by changing the communication parameters of data bearers and/or service data flows between the core network and the RAN.  Communication parameters may include (QoS) parameters, mappings of service data flows; store the mapping rule (¶ [0013] as previously cited; FIG. 1 and  ¶¶ [0021] – [0024], [0029] – [0036]; ¶ [0059] disclose that communication parameters are transmitted by the core network to the RAN, therefore the RAN stores the mappings of service data flows to data bearers); identify, based on the mapping rule, a particular dedicated radio section QoS parameter of the at least one dedicated radio section QoS parameter mapped to a particular QoS parameter of the at least one QoS parameter (FIG. 1; ¶¶ [0021] – [0024], [0029] – [0036] disclose that each bearer 114 of FIG. 1 has different QoS attributes and the SDFs 116 are mapped to data bearers by QoS policies and traffic flow templates); and transmit the packet . . . to the terminal (¶ [0077] discloses that the RAN (i.e. base station) communicates with mobile devices).
	Rastogi does not explicitly teach the particular QoS parameter being applied to a particular service flow for a packet to be transmitted to a terminal; and that the packet is transmitted at a dedicated radio section QoS level by applying the identified particular dedicated radio section QoS parameter in packet transmission to the terminal.
	In analogous art, Wu (cited in Applicant’s IDS filed on 02/28/2022) teaches the particular QoS parameter being applied to a particular service flow for a packet to be transmitted to a terminal (¶ [0005] discloses that the RAN  establishes one or more data radio bearers (DRB) for each PDU session of a terminal and that one DRB includes one or more QoS flows; each QoS flow corresponding to one or more packet filters); and that the packet is transmitted at a dedicated radio section QoS level by applying the identified particular dedicated radio section QoS parameter in packet transmission to the terminal (¶¶ [0017], [0035], [0057] A NAS (non-access stratum) of the terminal and a UPF (user plane function) on the network side map the uplink/downlink data packet to a QoS flow based on a packet filter (packet filter); and an AS (access stratum) of the terminal and a RAN/AN associate an uplink/downlink QoS flow with a DRB.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rastogi to apply an appropriate QoS parameter to a service flow for a packet to be transmitted to a terminal as taught by Wu.  One would have been motivated to do so in order to minimize packet loss, thereby increasing quality of experience for a user (Wu ¶ [0007])

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 1.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi, in view of Wu, and further in view of Nuggehalli et al. (US PG Pub 2016/0338102 A1, hereinafter “Nuggehalli”).
	Regarding claim 2, the combination of Rastogi and Wu does not teach wherein a number of the at least one dedicated radio section QoS parameter is greater than a number of the at least one QoS parameter in the mapping rule.
In analogous art, Nuggehalli (cited in Applicant’s IDS filed on 02/28/2022) teaches wherein a number of the at least one dedicated radio section QoS parameter is greater than a number of the at least one QoS parameter in the mapping rule (FIG. 4 illustrating additional mapping information that includes IEEE 802.11AC mapping information corresponding to the DSCP information.  FIG. 4 illustrates that the number of distinct dedicated radio section QoS parameters are greater than the number of distinct IEEE 802.11AC (i.e. QoS parameters) in the mapping rule.  For example several distinct dedicated radio section QoS parameters correspond to best effort.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi and Wu to implement the teaching of Nuggehalli.  One would have been motivated to do so in order to support LTE-WLAN aggregation (LWA), which provides significant gain in system capacity and user quality of experience (QoE).  Including the additional mapping information ensures that the access category (AC) classification chosen by an access point transmitting data/flows to a wireless device is consistent with the QoS requirements of the EPS bearer/DRB to which the traffic belongs, thereby ensuring good QoS over LWA. (Nuggehalli ¶ [0007])

Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 2.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi, in view of Wu, and further in view of ZTE, “New QoS Architecture,” SA WG2 Meeting #114 (S2-161755) April 11-15, 2016, Sophia Antipolis, France, pp. 1-3, (hereinafter, “ZTE”).
Regarding claim 3, Rastogi does not explicitly teach wherein two or more different QoS parameters are mapped to one dedicated radio section QoS parameter in the mapping rule.
In analogous art, ZTE (cited in Applicant’s IDS filed on 02/28/2022) teaches wherein two or more different QoS parameters are mapped to one dedicated radio section QoS parameter in the mapping rule (page 1, last paragraph discloses that when the RAN function (i.e. eNB) receives new QoS ID and associated QoS profile, . . . the RAN decides whether to establish a new radio bearer or reuse/modify an existing radio bearer. . . The mapping between radio bearer and QoS ID is 1:n, so that radio bearer can be shared by different QoS IDs.  This disclosure is interpreted as Different QoS IDs (i.e. two or more different QoS parameters received by the eNB from the core network) are mapped to a single radio bearer by the eNB (i.e. dedicated radio section QoS parameter)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi and Wu to implement the teaching of ZTE.  One would have been motivated to do so in order to allocate multiple service flows to a single bearer for transmission to a UE, thereby maximizing efficient use of system resources.  (ZTE, page 1, last paragraph)

Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 3.

Claims 4  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi, in view of Wu, in view of ZTE, and further in view of Nigam et al. (WO2016/163808, hereinafter “Nigam”). 
Regarding claim 4, the combination of Rastogi, Wu, and ZTE does not teach wherein the two or more different QoS parameters include QoS parameters which the core network applies to at least one of a communication service for periodically transmitting a small quantity of data equal to or less than a particular size, or an Internet of Things (IoT) service.
In analogous art, Nigam (cited in Applicant’s IDS filed on 02/28/2022) teaches wherein the two or more different QoS parameters include QoS parameters which the core network applies to at least one of a communication service for periodically transmitting a small quantity of data equal to or less than a particular size, or an Internet of Things (IoT) service (¶¶ [4], [162] discloses QoS mapping of QCI (i.e. core network QoS) to 802.11 QoS by the eNB is applied to IoT service).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi, Wu and ZTE to implement the teaching of Nigam.  One would have been motivated to do so in order for the base station to transmit data related to IoT service over appropriate bearers, thereby improving network resource utilization, while improving a user’s quality of experience. (Nigam ¶ [6])

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi, in view of Wu, in view of Ericsson, “QoS Control in the 3GPP Evolved Packet System,” IEEE Communications Magazine, February 2009, pp. 76 – 83 (hereinafter “Ericsson”), and further in view of Nokia, “Radio Bearer Operation,” 3GPP TSG-RAN WG2 Ad-hoc on LTE (R2-061845), Cannes France, June 27-30 2006, pp. 1-9, (hereinafter “Nokia”).
	Regarding claim 5, Rastogi does not explicitly teach wherein the instructions, when executed by the one or more processors of the BS apparatus, further cause the BS apparatus to: identify a QoS of content by identifying a differentiated services code point (DSCP) field for indicating a service quality type (DiffServ) in a header of the packet when a QoS parameter applied to the service flow is the single QoS parameter, and identify a dedicated radio section QoS parameter mapped to the identified QoS of the content in the mapping rule.	
	In analogous art, Ericsson (cited in Applicant’s IDS filed on 02/28/2022) teaches identify a QoS of content by identifying a differentiated services code point (DSCP) field for indicating a service quality type (DiffServ) in a header of the packet (page 80, first column, 3rd full paragraph: To allow for traffic separation in the transport network, the gateway and the LTE RAN implement a QCI to DSCP mapping function. The purpose of this function is to make a translation from bearer-level QoS (QCI) {interpreted as QoS applied by core network} to transport-level QoS (DSCP) {interpreted as QCI applied by RAN}. Using this function, packets on a bearer associated with a specific QCI are marked with a specific DSCP for forwarding in the transport network. . .  For downlink packets, the gateway performs this mapping {interpreted as header of packet is marked with DSCP by the gateway in the core network, such that the RAN entity, such as a base station, can translate the bearer level QoS into the transport level QOS (i.e. QoS of content of the packet); one of ordinary skill in the art readily recognizes that a DSCP (DiffServ CodePoint) field is for identifying a service quality type (DiffServ)) when a QoS parameter applied to the service flow is the single QoS parameter (page 80, first column, 3rd full paragraph: bearer-level QOS applied by core network reads on single QoS parameter applied to the service flow).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi and Wu to have the base station identify a QoS of content based on a DSCP field in a header of a packet as taught by Ericsson.   One would have been motivated to do so to allow for traffic separation in the transport network to enable a base station to apply QoS parameters to individual packets in a service flow.  Such granular treatment of packets would allow packets with low latency requirements, e.g. Streaming video, to be transmitted with a higher priority, thereby increasing a user’s quality of experience.   (Ericsson page 80, first column, 3rd full paragraph). 
	The combination of Rastogi, Wu and Ericsson does not explicitly teach identify a dedicated radio section QoS parameter mapped to the identified QoS of the content in the mapping rule.
	In analogous art, Nokia (cited in Applicant’s IDS filed on 02/28/2022) teaches identify a dedicated radio section QoS parameter mapped to the identified QoS of the content in the mapping rule (page 5, FIG. 2 step 2b and corresponding description, which illustrates and describes that L2_QoS (i.e. dedicated radio section QoS parameter) is mapped to DL data transmitted over a bearer (i.e. identified QoS of content in mapping rule). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi, Wu and Ericsson to implement the teaching of Nokia.  One would have been motivated to do so in order to utilize a simplified QoS profile that simplifies testing and interoperability.  Simplifying testing and interoperability enables devices with different capabilities to communicate over shared network resources, thereby maximizing network resources.  (Nokia pp. 3-4, paragraph 4 QoS Profile) 
	
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi, in view of Wu, and further in view of Nokia.
	Regarding claim 6, the combination of Rastogi and Wu does not explicitly teach wherein the instructions, when executed by the one or more processors of the BS apparatus, further cause the BS apparatus to cause a radio resource control (RRC) message including QoS control information for identifying the particular dedicated radio section QoS parameter to be transferred the terminal.
	In analogous art, Nokia teaches cause a radio resource control (RRC) message including QoS control information for identifying the particular dedicated radio section QoS parameter to be transferred to the terminal (page 5, FIG. 2 RRC message containing L2_QoS (i.e. dedicated radio section QoS parameter) transmitted to UE in step 3;description of step 3; it is implicit that the base station includes a transfer unit for transferring the RRC message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi and Wu such that the BS transfers an RRC message including QoS control information for identifying the dedicated radio section QoS parameter to the terminal as taught by Nokia.  One would have been motivated to do so in order to utilize a simplified QoS profile that simplifies testing and interoperability.  Simplifying testing and interoperability enables devices with different capabilities to communicate over shared network resources, thereby maximizing network resources.  (Nokia pp. 3-4, paragraph 4 QoS Profile) 

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi, in view of Wu, and further in view of Centonza et al (US PG Pub 2020/0128452 A1, hereinafter “Centonza”).
Regarding claim 7, Rastogi does not teach wherein the instructions, when executed by the one or more processors of the BS apparatus, further cause the BS apparatus to cause the mapping rule to be transmitted to a target BS during a handover of the terminal to the target BS, so that a packet of the terminal forwarded from the BS apparatus to the target BS during the handover is transmitted at a converted dedicated radio section QoS level based on the transmitted mapping rule from the BS apparatus.
Examiner notes that “so that a packet of the terminal forwarded from the BS apparatus to the target BS during the handover is transmitted at a converted dedicated radio section QoS level based on the transmitted mapping rule from the BS apparatus” recites actions performed by the target BS, which is a different BS than the BS apparatus of claim 1, from which claim 7 depends.  Therefore, this clause is not given patentable weight in determining whether the claim is rejectable in view of prior art.
However, to foster compact prosecution, Centonza (cited in Applicant’s IDS filed on 02/28/2022) teaches cause the mapping rule to be transmitted to a target BS during a handover of the terminal to the target BS (FIG. 18 step 4; ¶ [0122] The t-gNB receives, from the s-gNB, the old QoS flow to DRB mapping that was applied by the s-gNB), so that a packet of the terminal forwarded from the BS apparatus to the target BS during the handover is transmitted at a converted dedicated radio section QoS level based on the transmitted mapping rule from the BS apparatus (FIG. 18, steps 14, 17; ¶¶ [0124] - [0126] disclose that the target base station (t-gNB) applies the old QoS flow to DRB mapping (i.e. source BS mapping) to the transmission of PDUs to the UE until synchronization of transmission status is finalized.  After that, the t-gNB applies its new QoS flow to DRB mapping to the transmission of PDUs to the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi and Wu such that the BS station implements the teaching of Centonza.  One would have been motivated to do so in order to ensure that packets are treated in a manner that prevents decreases in system throughput during the handover.  (Centonza ¶ [0097])

Regarding claim 8, Rastogi does not teach wherein, when the mapping rule used by the BS apparatus is transferred to the target BS during the handover of the terminal from the BS apparatus, the packet of the terminal forwarded from the BS apparatus during the handover to the target BS is transmitted at a converted dedicated radio section QoS level corresponding to the particular dedicated radio section QoS level based on the mapping rule transferred from the BS apparatus.
In analogous art, Centonza teaches wherein, when the mapping rule used by the BS apparatus is transferred to the target BS during the handover of the terminal from the BS apparatus, the packet of the terminal forwarded from the BS apparatus during the handover to the target BS is transmitted at a converted dedicated radio section QoS level corresponding to the particular dedicated radio section QoS level based on the mapping rule transferred from the BS apparatus (FIG. 18, steps 14, 17; ¶¶ [0124]-[0126] disclose that the target base station (t-gNB) applies the old QoS flow to DRB mapping (i.e. source BS mapping) to the transmission of PDUs to the UE until synchronization of transmission status is finalized.  After that, the t-gNB applies its new QoS flow to DRB mapping to the transmission of PDUs to the UE {i.e. converted dedicated radio section QoS level based on mapping rule transferred from the BS apparatus}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi, Wu and Centonza to implement the further teachings of Centonza.  One would have been motivated to do so in order to ensure that packets are treated in a manner that prevents decreases in system throughput during the handover.  (Centonza ¶ [0097])

Regarding claim 9, Rastogi does not teach wherein, when completion of transmission of the packet at the converted dedicated radio section QoS level and completion of the handover are identified, another packet is transmitted from the target BS using a mapping rule stored by the target BS prior to the handover instead of the mapping rule transferred from the BS apparatus.
In analogous art, Centonza teaches wherein, when completion of transmission of the packet at the converted dedicated radio section QoS level and completion of the handover are identified, another packet is transmitted from the target BS using a mapping rule stored by the target BS prior to the handover instead of the mapping rule transferred from the BS apparatus (FIG. 18 steps 10, 11, 14, 16, 17 and ¶ [0141] disclose that after transmission and completion of handover are identified (i.e., path switch a step 16), the UE and t-gNB stop using the old QoS flow to DRB mapping (i.e. mapping rule transferred from the source BS) and instead use the new QoS flow to DRB mapping (i.e. mapping rule stored by the target BS); ¶ [0121] discloses that the new QoS flow to DRB mapping can be locally configured in the t-gNB.(i.e. stored prior to the handover)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi, Wu, and Centonza to implement the further teachings of Centonza.  One would have been motivated to do so in order to ensure that packets are treated in a manner that prevents decreases in system throughput during the handover.  (Centonza ¶ [0097])

Regarding claim 10, Rastogi does not teach wherein the instructions, when executed by the one or more processors of the BS apparatus, further cause the BS apparatus to cause packet number information for a service flow to be transmitted to a target BS during a handover of the terminal to the target BS, so that a packet number sequence for the service flow is maintained based on the packet number information at the target BS when a packet of the terminal forwarded from the BS apparatus during the handover is transmitted at a converted dedicated radio section QoS level which is different from that of the BS apparatus.
In analogous art, Centonza teaches cause packet number information for a service flow to be transmitted to a target BS during a handover of the terminal to the target BS (¶¶ [0122] – [0125] discusses handling of PDCP SNs/sequence numbers (i.e. packet number information) allocated by the s-gNB to QoS flows (i.e. each service flow) during the handover process of the terminal to the t-gNB), .
Examiner notes that “so that a packet number sequence for the service flow is maintained based on the packet number information at the target BS when a packet of the terminal forwarded from the BS apparatus during the handover is transmitted at a converted dedicated radio section QoS level which is different from that of the BS apparatus” recites actions performed by the target BS, which is a different BS than the BS apparatus of claim 1, from which claim 10 depends.  Therefore, this clause is not given patentable weight in determining whether the claim is rejectable in view of prior art.
However, to foster compact prosecution, Centonza discloses so that a packet number sequence for the service flow is maintained based on the packet number information at the target BS when a packet of the terminal forwarded from the BS apparatus during the handover is transmitted at a converted dedicated radio section QoS level which is different from that of the BS apparatus (¶¶ [0125] -  [0126] disclose that the t-gNB applies the old QoS flow to DRB mapping and PDCP sequence numbering (i.e. s-gNB sequence numbering) until synchronization of transmission status and retransmission of PDCP PDUs is finalized (i.e. when transmission of packets forwarded from s-gNB is finalized).  After that, when the terminal is handed over to the t-gNB, the t-gNB configuration applies.  Thus, prior to completion of handover, the target BS maintains a packet number sequence for the service flow based on packet number information from the source BS when terminal packets forwarded from the source BS during the handover are transmitted based on the source BS’s QoS to DRB mapping, which is different from the target BS’s QoS to DRB mapping).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rastogi, and Wu such that the BS implement the teachings of Centonza.  One would have been motivated to do so in order to ensure that packets are treated in a manner that prevents decreases in system throughput during the handover.  (Centonza ¶ [0097])

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 9.

Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413